t c memo united_states tax_court henry p and darlene c brantley petitioners v commissioner of internal revenue respondent docket no filed date william j irvin and stephen gregory reardon for petitioners scott anderson john c donovan and thomas d moffitt for respondent memorandum opinion jacobs judge this matter is before the court on petitioners' motion for litigation and administrative costs pursuant to sec_7430 and rule all section references are to the internal_revenue_code in effect for the matter under consideration and all rule references are to the tax_court rules_of_practice and procedure the substantive issue which gave rise to petitioners' motion involves the cancellation of a dollar_figure note owed by henry p brantley petitioner to elite coatings company inc elite and whether such cancellation resulted in discharge_of_indebtedness income to petitioners pursuant to sec_61 respondent conceded this issue when this case was called for trial on date in richmond virginia the parties have submitted affidavits and memoranda supporting their positions neither party requested an evidentiary hearing we decide the matter before us based on petitioners' motion for litigation and administrative costs respondent's objection to petitioners' motion petitioners' response and supplemental response to respondent's objection respondent's reply to petitioners' response and the affidavits and exhibits provided by the parties see rule a petitioners failed to present the facts surrounding the cancellation of henry p brantley's debt to elite in a comprehensive manner nevertheless we attempt to succinctly set forth below those pertinent facts as we understand them required to resolve the motion before us in doing so we have simplified a complex series of events with regard to petitioner's acquisition of elite stock and the ultimate cancellation of petitioner's debt to elite in connection with such stock acquisition background petitioners henry p and darlene c brantley resided in milledgeville georgia at the time they filed their petition in this case petitioner is a chemical engineer he was employed at all relevant times by elite a georgia corporation that produced and sold paint and allied products in date petitioner wrote two checks totaling dollar_figure one to hargis enterprises inc h enterprises and the other to gary w hargis with respect to a business agreement apparently this business agreement related to petitioner's prospective ownership in elite at the time the checks were issued h enterprises and mr hargis owned all of the stock of elite mr hargis was sole shareholder president and director of h enterprises in the latter part of petitioner acquired percent of the outstanding_stock of elite the record does not reveal from whom h enterprises mr hargis or elite petitioner acquired the stock petitioner paid dollar_figure for his 49-percent ownership_interest this amount consisted of dollar_figure which he had paid to mr hargis and h enterprises in and a dollar_figure promissory note to elite at the time of the acquisition representations were made to petitioner that elite's value exceeded dollar_figure and that its plant was in good physical condition these representations proved false at the time petitioner acquired the stock elite had a negative net_worth and its plant was in poor physical condition on date h enterprises mr hargis elite and petitioner entered into an agreement pursuant to which among other matters petitioner purchased an additional percent of elite stock from h enterprises as part of the agreement elite forgave all debts owed it by h enterprises mr hargis and petitioner including petitioner's dollar_figure note to elite subsequently on date elite redeemed all of its stock owned by h enterprises as a result of this redemption petitioner owned percent of elite stock furthermore on date h enterprises and mr hargis sold to elite their interest in patents trademarks servicemarks logos trade names formulas and paint formulations and mr hargis entered into a noncompetition agreement with elite administrative_proceeding the examination of petitioners' federal_income_tax return began as an offshoot of an audit of h enterprises and elite the revenue_agent questioned whether petitioners should have reported the cancellation of the dollar_figure debt as income on their return gross_income includes income from the discharge of indebtedness sec_61 a taxpayer may realize discharge_of_indebtedness income by paying an obligation at less than its continued throughout the administrative_proceeding petitioners maintained that they did not receive income from the cancellation of the dollar_figure note they stated that the revenue_agent erred when he determined that the cancellation of petitioner's note to elite on date was connected to elite's redemption of its stock from h enterprises on date petitioners contended that the cancellation of petitioner's debt to elite was in essence a reduction of the dollar_figure purchase_price for elite's stock to reflect elite's correct value pursuant to sec_108 or as a setoff for damages because of misrepresentation sec_1 continued face value 284_us_1 a reduction in debt without a corresponding reduction in assets causes an economic gain and income to the debtor because assets are no longer encumbered generally a cancellation of indebtedness produces income to the debtor in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge then the entire amount of the debt is in most circumstances considered the amount of income that the debtor must include in income sec_61 23_f3d_1032 6th cir affg tcmemo_1992_673 sec_108 provides sec_108 income_from_discharge_of_indebtedness e general rules for discharge_of_indebtedness including discharges not in title cases or insolvency --for purposes of this title-- purchase-money debt reduction for solvent debtor continued made to petitioner alternatively petitioners argued that petitioner was insolvent at the time the note was discharged and as a result the amount of the discharged indebtedness was not includable in income pursuant to sec_108 continued treated as price reduction --if-- a the debt of a purchaser of property to the seller of such property which arose out of the purchase of such property is reduced b such reduction does not occur-- i in a title_11_case or ii when the purchaser is insolvent and c but for this paragraph such reduction would be treated as income to the purchaser from the discharge_of_indebtedness then such reduction shall be treated as a purchase_price_adjustment sec_108 was enacted to eliminate disagreements between the internal_revenue_service and the debtor as to whether in a particular case to which the provision applies the debt reductions should be treated as discharge income or a true price adjustment s rept 1980_2_cb_620 in order for a reduction in the amount of a debt to be treated as a purchase_price_adjustment pursuant to sec_108 the following conditions must be met the debt must be that of a purchaser of property to the seller that arose out of the purchase of such property the taxpayer must be solvent and not in bankruptcy when the debt reduction occurs and except for sec_108 the debt reduction would otherwise have resulted in discharge_of_indebtedness income sec_108 bittker lokken federal taxation of income estates and gifts pp to 2d ed juister v commissioner tcmemo_1987_292 affd without published opinion 875_f2d_864 6th cir income if the discharge occurs when the taxpayer is insolvent gross_income does not include discharge_of_indebtedness continued the revenue_agent requested petitioners to produce pertinent information regarding the stock transfer and cancellation of indebtedness as well as the circumstances surrounding these events petitioners failed to do so the revenue_agent did not possess sufficient facts to understand the and transactions that transferred stock ownership of elite from mr hargis to petitioner the documentary_evidence that the agent possessed indicated that after the two date transactions petitioner was the owner of all the outstanding elite stock and no longer was indebted to elite because the parties were unable to reach an agreement with respect to the discharge_of_indebtedness income respondent issued a notice_of_deficiency on date respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 the amount of discharge of indebtedne sec_3 continued sec_108 income excluded from gross_income may not exceed the amount of the taxpayer's insolvency sec_108 a taxpayer is insolvent when his liabilities exceed the fair_market_value of his assets immediately before the discharge sec_108 if an insolvent taxpayer's debt is discharged no income is realized because the discharge_of_indebtedness does not make assets available to the debtor 31_bta_142 cf 284_us_1 however a debtor who is insolvent before the discharge realizes income to the extent such discharge renders him solvent 17_tc_506 3_tc_57 judicial proceeding petitioners filed a petition in this court on date their petition reiterated the arguments enunciated during the administrative_proceeding on date an attorney in respondent's richmond virginia office was assigned this case respondent's answer filed on date denied petitioners' allegations for lack of sufficient information on date respondent's counsel sent a letter to petitioners' counsel summarizing respondent's position that sec_108 is not applicable because petitioner was not insolvent in date and the debt forgiveness does not qualify as a sec_108 purchase_price_adjustment in the letter respondent's counsel asked that the parties begin stipulating facts and stated that the documents provided by petitioners present a confusing picture with regard to petitioner's acquisition of elite stock petitioners' claim of insolvency at the time the stock was transferred was based on a financial statement petitioners prepared as of date that statement reflects a negative net_worth of dollar_figure however respondent's counsel did not agree with certain aspects of the financial statement petitioner's elite stock is valued at only dollar_figure while the full amount of his dollar_figure note to a the petition was timely mailed on date sec elite is shown as a liability and petitioner's half-interest in petitioners' residence is listed as an asset while the full amount of the residential mortgage is shown as a liability respondent's counsel contended that an accurate financial statement would show that petitioner was in fact solvent in date because elite owned valuable equipment patents and real_property respondent's counsel was uncertain whether sec_108 applied because it was not clear from whom petitioner acquired his elite stock petitioners never provided respondent's counsel with elite's stock record book respondent's counsel believed that sec_108 would apply only if elite had sold the stock to petitioner in addition sec_108 requires petitioner to have been solvent in date finally respondent's counsel believed that petitioner acquired all of the elite stock through a series of agreements in which valuable property and rights to property were transferred to mr hargis and entities that he controlled in exchange for his elite stock petitioners' claim that the elite stock was worthless was belied by the hard-bargained series of deals on date counsel for petitioners and respondent met to discuss the case petitioners' counsel for the first time provided respondent's counsel with factual background to the approximately dollar_figure an date letter states that elite was worth documents that petitioners had earlier presented petitioners' counsel related the following information to respondent's counsel during the meeting petitioner is a chemical engineer whose specialty is paint in he was employed by elite a company that developed produced and sold special application paints for bridges ironwork and railroad rolling_stock until elite was a wholly owned subsidiary of h enterprises prior to petitioner had loaned funds or had not received salary so that elite essentially owed him dollar_figure in elite issued petitioner percent of the outstanding_stock in return petitioner contributed dollar_figure to elite and signed an interest-bearing note for dollar_figure petitioner expected to pay the note with future elite dividends however elite did not pay dividends because its excess cash was siphoned off by mr hargis as a result of the transfer of stock in elite was no longer able to file a consolidated_return and began to file its own income_tax returns through two separate agreements entered into in date elite canceled the dollar_figure note and petitioner acquired the remaining outstanding shares of elite stock central to the change in ownership but not part of the agreements was a refinancing arrangement whereby the financial backer of the corporation was replaced petitioner was the engineer who ran elite he believed that he could make a profit selling specialty paint mr hargis and his various enterprises were siphoning off a great deal of elite's profit by petitioner wanted out mr hargis was financially unstable and was pressured by the financial backer to personally repay elite's line of credit the new financial backer agreed to provide financing for the corporation only if mr hargis was no longer involved in the operation the agreements through which petitioner acquired the remaining elite stock was a way for petitioner to get rid of mr hargis by transferring real and personal_property elite owned with a value of approximately dollar_figure mr hargis received the property in return for his remaining interest in a corporation that was not going to survive without new working_capital which was unavailable while he was an owner as a result of the presence of the new financial backer mr hargis was relieved of his personal guarantee of elite's loans in exchange for taking over elite's debt the new financial backer received a steady source of a product he needed from a more stable company run and owned by a person he admired and trusted the new financial backer believed that petitioner would be required to guarantee the new financial backer's loans to elite but due to a mistake petitioner was not asked for his guarantee until after the new financial backer came into the picture petitioner then refused to become a guarantor petitioners' counsel informed respondent's counsel that petitioner and the new financial backer would testify to the above facts respondent's counsel determined that no one was available to contradict petitioners' position thus it was at the date meeting that respondent's counsel was presented with a logical explanation for the first time as to why mr hargis gave petitioner percent of the elite stock also on date petitioners provided respondent with numerous documents after considering the explanation offered at the date meeting and the newly acquired documents respondent's counsel decided to settle the case by allowing petitioners to treat the cancellation of indebtedness as a purchase-money debt reduction pursuant to sec_108 so that petitioner's basis in the stock of elite would be dollar_figure respondent's counsel informed petitioners of the concession on date respondent's counsel settled this case on date for the following reasons petitioners' counsel's explanation of the transactions in date together with the recently acquired documents provided a more complete account of the transactions respondent's counsel did not have any evidence other than the documents to refute petitioners' explanation it was unclear that the court would not consider elite rather than h enterprises to be the seller of the stock and apply sec_108 to treat the cancellation of indebtedness as a reduction_in_purchase_price and the hazards_of_litigation accordingly when this case was called for trial on date respondent's counsel informed the court that a basis for settlement had been reached and that respondent was conceding the case on date petitioners filed a motion for litigation and administrative costs in the total amount of dollar_figure and a dollar_figure filing fee discussion a prevailing_party may be awarded a judgment for reasonable_litigation_costs incurred in connection with a court_proceeding pursuant to sec_7430 as amended by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3342 applicable to petitions filed after date see also rule the petition in this case was filed on date an individual taxpayer must meet seven requirements in order to be awarded reasonable litigation and administrative costs under sec_7430 the taxpayer must timely file a motion for litigation and administrative costs rule a petitioners met this requirement substantially prevail in the proceeding in this court sec_7430 respondent concedes that petitioners met this requirement not unreasonably protract the administrative_proceeding or the proceeding in this court sec_7430 respondent concedes that petitioners met this requirement establish that respondent's positions in the administrative_proceeding and the proceeding in this court were not substantially justified in law or in fact sec_7430 a and b 487_us_552 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 839_f2d_602 9th cir 100_tc_457 as discussed below we hold that petitioners did not meet this requirement exhaust any administrative remedies available in the irs sec_7430 respondent concedes that petitioners met this requirement have a net_worth that did not exceed dollar_figure million at the time the petition was filed in the case sec_7430 u s c sec d b respondent concedes that petitioners met this requirement establish that the amount of costs claimed is reasonable sec_7430 c and because of our disposition of petitioners' motion we do not reach this issue award of reasonable_litigation_costs sec_7430 this requirement only applies to a judgment for an petitioners must establish all of the above requirements before the court may award litigation and administrative costs under sec_7430 88_tc_492 han v commissioner tcmemo_1993_386 petitioners have the burden_of_proof with respect to each and every requirement rule e 290_us_111 92_tc_192 affd 905_f2d_241 8th cir the not substantially justified standard under sec_7430 is applied as of the separate dates that respondent took positions in the administrative_proceeding and the proceeding in this court sec_7430 and b huffman v commissioner supra han v commissioner supra for purposes of the administrative_proceeding respondent took a position on date the date of the notice_of_deficiency sec_7430 for purposes of the proceeding in this court respondent took a position on date the date respondent filed the answer see huffman v commissioner supra pincite these two positions are virtually identical there is no evidence in the record that respondent's position changed from the time she issued the notice_of_deficiency until after the date meeting when petitioners provided respondent with pertinent facts surrounding the transactions whether or not this position was substantially justified will determine whether petitioners are entitled to an award of reasonable litigation and administrative costs in congress changed the language describing the position_of_the_united_states from unreasonable to not substantially justified the standard applicable to the equal_access_to_justice_act u s c sec tax_reform_act_of_1986 publaw_99_514 100_stat_2752 h conf rept at ii-801 1986_3_cb_801 this court has held that the substantially justified standard does not represent a departure from the reasonableness standard 89_tc_79 affd 861_f2d_131 5th cir and cases cited therein see also pierce v underwood supra pincite substantially justified means justified to a degree that could satisfy a reasonable person both as a matter of fact and law pierce v underwood supra pincite that interpretation also applies to motions for litigation costs under sec_7430 958_f2d_136 6th cir affg per curiam tcmemo_1990_316 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite in deciding whether the commissioner's position was substantially justified the court will consider not only the basis of the commissioner's legal position but also the manner in which the commissioner maintained that position 86_tc_962 respondent argues that her administrative and judicial position regarding petitioner's discharge_of_indebtedness was substantially justified petitioners disagree with regard to the administrative_proceeding the revenue_agent encountered several significant factual inconsistencies petitioners bore the burden of establishing that the sec_108 or e exception applied rule a 290_us_111 because it was unclear whether petitioner was insolvent at the time the debt was canceled it was impossible to determine whether sec_108 applied neither were there sufficient facts to establish that sec_108 applied if petitioner was solvent there was no evidence that the reduced debt was the debt of a purchaser of property to the seller of such property sec_108 in effect petitioners acted as if the burden of establishing the facts of the case were on respondent it is not unreasonable for the commissioner to require a taxpayer to corroborate its claims regarding a dispositive and unresolved fact 83_tc_822 vacated and remanded on another issue 787_f2d_637 d c cir fallin v commissioner tcmemo_1993_332 caparaso v commissioner tcmemo_1993_255 the commissioner was not required to concede this case before she received the requested documentation necessary to prove petitioners' contentions see brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir in sum we hold that respondent's position in the administrative_proceeding ie issuance of the notice_of_deficiency was substantially justified respondent's position in the judicial proceeding also was substantially justified as of the date she filed the answer date respondent had not received any further information from petitioners it was reasonable for respondent's answer to reassert the position taken in the notice_of_deficiency petitioners had to prove that the discharge_of_indebtedness did not create gross_income rule a however as of date they had not developed the facts necessary to show that either sec_108 or e applied it was not until date that petitioners more fully presented their case at that time respondent's counsel reevaluated the case weighing the evidence presented as well as the costs of litigation after reviewing the additional information offered by petitioners respondent's counsel expeditiously conceded the case having considered all the evidence before us we hold that there was sufficient doubt as to the applicability of the mutually exclusive sec_108 and e to substantially justify the position taken by respondent in both the notice_of_deficiency and the answer petitioners have failed to prove that respondent's position was not substantially justified the fact that the commissioner eventually loses or concedes a case is not sufficient to establish that a position is not substantially justified 92_tc_760 to rule otherwise would not only distort the truth but penalize and thereby discourage useful settlements pierce v underwood supra pincite the reasonableness of the commissioner's position necessarily requires considering what the commissioner knew at the time cf 88_tc_1329 85_tc_927 respondent's position was reasonable in light of the issue presented and the information that was available to her during the administrative and judicial proceedings see eg 854_f2d_263 7th cir concession approximately months after answer filed after respondent had an opportunity to verify information held reasonable affg tcmemo_1987_52 842_f2d_1005 8th cir concession days after filing of answer although it took several months to draft the stipulation of settlement held to be reasonable affg tcmemo_1986_277 740_f2d_843 11th cir 11-month delay in conceding case not unreasonable because the issues were not simple 740_f2d_836 11th cir concession of issue months after issue raised was reasonable in conclusion we hold that respondent's administrative and judicial position was substantially justified ie respondent's position had a reasonable basis in both fact and law consequently we will deny petitioners' motion for litigation and administrative costs pursuant to sec_7430 and rule to reflect the foregoing an appropriate order and decision will be entered
